Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 20, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  153836 & (28)                                                                                      Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  VANESSA OZIMEK,                                                                                                      Justices
           Plaintiff-Appellant,
  v                                                                  SC: 153836
                                                                     COA: 331726
                                                                     Wayne CC: 13-109046-DC
  LEE J. RODGERS,
             Defendant-Appellee.

  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 8, 2016 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the order of the Court of Appeals and we REMAND this case to the Court of
  Appeals for further consideration. On remand, we DIRECT the Court of Appeals to issue
  an opinion specifically addressing the issue whether the order in question may affect the
  custody of a minor within the meaning of MCR 7.202(6)(a)(iii), or otherwise be
  appealable by right under MCR 7.203(A). If the Court of Appeals determines that the
  Wayne Circuit Court Family Division’s order is appealable by right, it shall take
  jurisdiction over the plaintiff-appellant’s claim of appeal and address its merits. If the
  Court of Appeals determines that the Wayne Circuit Court Family Division’s order is not
  appealable by right, it may then dismiss the plaintiff-appellant’s claim of appeal for lack
  of jurisdiction, or exercise its discretion to treat the claim of appeal as an application for
  leave to appeal and grant the application. See Varran v Granneman (On Remand), 312
Mich. App. 591 (2015), and Wardell v Hincka, 297 Mich. App. 127, 133 n 1 (2012).

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 20, 2016
          s0718
                                                                                Clerk